In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00181-CR
____________

IN RE CURTIS EARL JACKSON, JR., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relator, Curtis Earl Jackson, Jr., has filed in this Court a pro se petition for writ
of mandamus.
  Relator requests this Court to order the 178th Judicial District Court,
the State Attorney’s Office, and the Custodian or Records for the Houston Police
Department, to produce all evidence and information requested by a subpoena duces
tecum filed in his pending charge of possession of a controlled substance with intent
to deliver.  Relator also requests that the pending charges be dismissed.  We deny the
petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).